Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7 December 2020 and 7 July 2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  See attached copy of PTO-1449.

Response to Restriction
2.	Applicants’ election of Inflammatory Disease and Gastrointestinal tract (claims 1-4) in the reply filed on 3 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Application
3.	The instant application is a continuation in part of PCT/JP2019/022558 filed 6 June 2019.  Claims 1-23 are currently pending.  Claims 5-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 June 2022.  Claims 1-4 and 20-23 are examined on the merits within. 

Claim Rejections – 35 U.S.C. 112(a)
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-4 and 20-23 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating an oxidative stress induced disease or condition does not reasonably provide enablement for a method of prevention of an oxidative stress induced disease or condition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
	The applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
	Nature of the invention:  The claimed invention is a method of preventing or treating an oxidative stress-induced disease or condition comprising administering silicon small particles to a subject in need thereof. 
	The state of the prior art: There are no methods described in the prior art or in the specification to completely prevent an oxidative stress-induced disease or condition.
	The relative skill of those in the art: The relative skill of those in the pharmaceutical development and medical treatment arts is high, requiring advanced education and training.
	The predictability or unpredictability of the art/breadth of claims: The instant claimed invention is highly unpredictable since one skilled in the art would recognize the breadth of the instant claims encompass prevention of several different diseases and conditions which can be caused by internal or external factors.  The factors that cause inflammatory bowel disease may not be the same as those that cause arthritis or dermatitis and thus the claims are highly unpredictable. 
	The amount of direction or guidance presented, and the presence or absence of working examples: It has been established that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839 166 USPQ 18, 24 (CCPA 1970).  There is minimal discussion in the specification that would indicate that the claimed invention 100% prevents all types oxidative stress induced diseases or conditions. 
	The quantity of experimentation necessary: Given that the instant claims encompass complete prevention of all types of oxidative stress induced diseases or conditions (excluding kidney disease), one skilled in the art would undertake a novel and extensive research program to show that the instant claimed compositions reduce the risk of developing any type of oxidative stress induced disease or condition caused by any external or internal factor.  There are no teachings in the prior art to completely prevent such dysfunctions.  Applicant fails to provide information sufficient to practice the claimed invention, absent undue experimentation. The burden of enabling the prevention of a disease would be much greater than that of enabling the treatment of such conditions.  The specification does not provide guidance as to how one skilled in the art would accomplish the objective of preventing such conditions, or how a patient could be kept from every being susceptible to these conditions.  There is no guidance provided as to a specific protocol to be utilized in order to show the efficacy of the presently claimed active ingredients for preventing the above claimed conditions, thereby presenting an undue burden of unpredictable experimentation necessary to practice the claimed invention.
	Genentech, 108 F.3d at 1366, states, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
	Therefore, in view of the Wands factors as discussed above, particularly the unpredictability of the art and the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for a method of prevention of an oxidative stress induced disease or condition.

Claim Rejections – 35 U.S.C. 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-4 and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (WO2016/161391).
	Regarding instant claims 1-4 and 21-22, Shen et al. disclose porous silicon microparticles which are useful in vaccines for inflammatory bowel disease.  See abstract. 
	Regarding instant claim 20, the ability to generate hydrogen through contact with water is a function of the composition.  Since Shen et al. disclose administering the same composition for treating the same disease, it would be capable of generating hydrogen when in contact with water.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding instant claim 23, the polymeric-active agent conjugate forms nanoparticles upon release from the porous silicon particle upon contacting an aqueous environment, i.e., hydrophilic treatment.  See paragraph [0076]. 
	Thus the instant claims are anticipated by Shen et al. 

7.	Claim(s) 1-4, 20-21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davagian et al. (WO2016/145233).
	Regarding instant claims 1-4 and 21, Davagian et al. disclose administering a formulation comprising hydrocortisone and silicon dioxide to patients with inflammatory bowel disease.  See abstract. Silicon dioxide is in the form of colloidal silicon dioxide (i.e., particles of one substance dispersed in another substance as defined by Merriam-Webster). See paragraph [0005]. 
	Regarding instant claim 20, the ability to generate hydrogen through contact with water is a function of the composition.  Since Davagian et al. disclose administering the same composition for treating the same disease, it would be capable of generating hydrogen when in contact with water.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding instant claim 23, the composition comprises a water soluble shell that dissolves when administered.  See paragraph [0015].  Thus the composition undergoes hydrophilic treatment. 
	 Thus the instant claims are anticipated by Davagian et al. 

8.	Claim(s) 1-4, 20-21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillis et al. (U.S. Patent Application No. 7,427,416).
	Regarding instant claims 1-4 and 21, Gillis et al. disclose a method of treating inflammatory bowel disease comprising contacting a subject with an effective amount of a nanocrystalline material comprising silicon.  See claim 1. 
	Regarding instant claim 20, the ability to generate hydrogen through contact with water is a function of the composition.  Since Gillis et al. disclose administering the same composition for treating the same disease, it would be capable of generating hydrogen when in contact with water.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding instant claim 23, the composition can be in the form of a solution comprising water, i.e., hydrophilic treatment.  See column 25, lines 51-67.  
	Thus the instant claims are anticipated by Gillis et al.

Conclusion
9.	No claims are allowed at this time.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JESSICA WORSHAM/Primary Examiner, Art Unit 1615